           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

ANDREW WALKER
ADC # 118512                                             PLAINTIFF

v.                      No. 5:16-cv-164-DPM

JOHN L. HENDERSON, Sergeant,
Wrightsville Unit, ADC; and
STEPHEN M. COCKRELL, Sergeant,
Wrightsville Unit, ADC                               DEFENDANTS

                              ORDER
     On de novo review, the Court adopts Magistrate Judge Deere's
careful recommendation, NQ 126, and overrules Walker's objections,
NQ 130. FED. R. CIV. P. 72(b)(3). Taken in the light most favorable to
Walker, the record doesn't show the deliberate indifference necessary
to hold Henderson and Cockrell liable. Their motion for summary
judgment, NQ 113, is the refore granted;    and Walker's motion for
judgment on the pleadings, NQ 131, is denied. Walker's claims against
Henderson and Cockrell will be dismissed with prejudice.
     So Ordered.


                                D .P. Marshall Jr.
                                United States District Judge
